       Case 7:20-cv-00084 Document 37 Filed on 09/01/21 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                                       §
                     Plaintiff,        §
                                       §
v.                                     §        CASE NO. 7:20-CV-084
                                       §
2.433 ACRES OF LAND, MORE OR           §
LESS, SITUATE IN HIDALGO COUNTY, §
STATE OF TEXAS; TAX RANCH, LLC;        §
ET AL.,                                §
                                       §
                   Defendants.         §
_____________________________________________________________________________

                           JOINT STATUS REPORT
______________________________________________________________________________

         COMES NOW, Plaintiff, UNITED STATES OF AMERICA, and Defendant, TAX

RANCH, LLC, and jointly file this Status Report in compliance with the Court’s July 16, 2021

Order 1 and inform the Court as follows:

     1. On March 27, 2020, the United States filed a Declaration of Taking for the condemnation

of a fee simple interest in real property identified as Tracts RGV-WSL-1012 and RGV-WSL-

1022. 2 Defendants Tax Ranch, LLC and Pablo (Paul) Villarreal, Hidalgo County Tax Assessor-

Collector (“Defendant”) were identified as interest owners in Schedule “G” of the Declaration of

Taking and Complaint in Condemnation. 3 On August 2, 2021, Pablo (Paul) Villarreal, Hidalgo

County Tax Assessor-Collector, executed a disclaimer which was filed and is currently pending




1
  Dkt. No. 33.
2
  Dkt. No. 2.
3
  Dkt. Nos. 1 and 2.

                                               Page 1 of 3
                                           Joint Status Report
       Case 7:20-cv-00084 Document 37 Filed on 09/01/21 in TXSD Page 2 of 3




before the Court. 4 Accordingly, Tax Ranch, LLC (“Defendant”) is the sole interest owner of Tracts

RGV-WSL-1012 and RGV-WSL-1022.

    2. On May 6, 2020, the United States deposited Sixty-Three Thousand Thirty Dollars and

00/100 ($63,030.00) into the Registry of the Court as estimated just compensation for Tracts RGV-

WSL-1012 and RGV-WSL-1022. 5

    3. During mediation that took place on July 9, 2021, the parties settled the amount of just

compensation owed to Defendant in this matter.

    4. On July 13, 2021, the parties filed a Joint Status Report and Notice of Settlement informing

this Court of the above. 6

    5. On July 23, 2021, the United States deposited a supplemental amount of Seventy-One

Thousand Nine Hundred Seventy Dollars and 00/100 ($71,970.00) into the Registry of the Court

for the just compensation as agreed upon for Tracts RGV-WSL-1012 and RGV-WSL-1022.7

Accordingly, the total amount currently deposited into the Registry of the Court, which reflects the

just compensation amount per the settlement between the parties, is One Hundred Thirty-Five

Thousand Dollars and 00/100 ($135,000.00).

    6. In compliance with the Court’s July 16, 2021 Order, 8 the parties now file this Status Report

and inform the Court that on August 9, 2021, the parties filed their Joint Motion for Order

Establishing Just Compensation, Granting Possession, and Distributing Funds on Deposit in the

Registry of the Court for Tracts RGV-WSL-1012 and RGV-WSL-1022, which is currently

pending before the Court. 9



4
  Dkt. No. 35.
5
  Dkt. No. 6.
6
  Dkt. No. 30.
7
  Dkt. No. 34.
8
  Dkt. No. 33.
9
  Dkt. No. 36.

                                             Page 2 of 3
                                         Joint Status Report
     Case 7:20-cv-00084 Document 37 Filed on 09/01/21 in TXSD Page 3 of 3




       WHEREFORE, the parties respectfully request this Court be informed as to the

aforementioned.

                                                      Respectfully submitted,

 FOR DEFENDANT:                                       JENNIFER B. LOWERY
 With Permission                                      Acting United States Attorney
                                                      Southern District of Texas


 s/ Lance A. Kirby                             By:      s/ Alyssa Iglesias
 LANCE A. KIRBY                                       ALYSSA IGLESIAS
 Jones, Galligan, Key & Lozano, L.L.P.                Assistant United States Attorney
 2300 W. Pike Blvd., #300                             Southern District of Texas No.: 3610302
 Weslaco, Texas 78596                                 Florida Bar No.: 103383
 Telephone: (956) 968-5402                            1701 W. Bus. Highway 83, Suite 600
 Facsimile: (956) 969-9402                            McAllen, TX 78501
 E-mail: lakirby@jgkl.com                             Telephone: (956) 992-9351
 Attorney in Charge for Defendant                     Facsimile: (956) 992-9425
 Tax Ranch, LLC                                       E-mail: Alyssa.Iglesias@usdoj.gov
                                                      Attorney-In-Charge for United States




                               CERTIFICATE OF SERVICE

       I, Alyssa Iglesias, Assistant United States Attorney for the Southern District of Texas, do

hereby certify that on September 1, 2021, a copy of the foregoing was served on all parties in

accordance with the Federal Rules of Civil Procedure.


                                              By:     s/ Alyssa Iglesias_________________
                                                      ALYSSA IGLESIAS
                                                      Assistant United States Attorney




                                             Page 3 of 3
                                         Joint Status Report
